UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6641



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


AUGUSTINE PEREZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-90-112-R, CA-97-179-R)


Submitted:   November 19, 1998            Decided:   December 2, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Augustine Perez, Appellant Pro Se. Ray B. Fitzgerald, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Augustine Perez seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998) and denying his motion for reconsideration. We have

reviewed the record and the district court’s opinions and find no

reversible error. Accordingly, we deny a certificate of appealabil-

ity and dismiss the appeal on the reasoning of the district court.

United States v. Perez, Nos. CR-90-112-R; CA-97-179-R (W.D. Va.

Apr. 9 & Mar. 18, 1998). While the district court erred by denying

certain of Perez’s claims as untimely filed, since the statute of

limitations was waived by the Government’s failure to raise the

defense, we find these nonconstitutional claims cannot be raised in

a collateral attack and are patently meritless. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2